                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

THADDEUS L. JARVIS                                                                    PLAINTIFF

V.                                                        CAUSE NO. 3:17-CV-210-CWR-LRA

WARDEN BRIAN WATSON, ET AL.                                                       DEFENDANTS


                  ORDER ADOPTING REPORT AND RECOMMENDATION

       This matter is before the Court pursuant to the Report and Recommendation of the United

States Magistrate Judge, which was entered on December 12, 2018. Docket No. 63. The Report

and Recommendation clearly notified the parties that failure to file written objections to the

findings and recommendations contained therein within 14 days after service would bar further

appeal in accordance with Local Rule 72. Id.; see 28 U.S.C. § 636.

       This Court, finding that there has been no submission of written objections by any party,

hereby adopts said Report and Recommendation as the Order of this Court. Accordingly, the

motion for summary judgment filed by Kimyuana Jackson and Dr. Mohammed Zein, Docket No.

41, is granted.

       SO ORDERED, this the 15th day of January, 2019.

                                              s/ Carlton W. Reeves
                                              UNITED STATES DISTRICT JUDGE
